internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc intl plr-103410-01 date date legend number release date index number in re taxpayer affiliate one affiliate two corporation x year year date a individual a law firm dear this replies to a letter dated date in which taxpayer requests a ruling under sec_301_9100-3 for an extension of time to request from the internal_revenue_service the withholding_certificate described in sec_1_1445-3 where the request should have been made on or before days prior to date a the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process in november of year law firm prepared a memorandum indicating in substance that because affiliate one was a usrphc within the meaning of sec_897 and thus a usrpi affiliate two’s sale of the affiliate one shares to taxpayer could be taxable under sec_897 however the memorandum stated that because no gain would arise plr-103410-01 from the sale there would be no tax_liability under sec_897 individual a is the vice president taxes of corporation x and is responsible for all u s federal tax matters affecting affiliates of corporation x including taxpayer the affidavit of individual a describes the events that led individual a to fail to file form 8288-b application_for withholding_certificate for dispositions of u s real_estate property interests on behalf of taxpayer at least days prior to date a taxpayer’s federal_income_tax return for year the tax_year in which the withholding_certificate should have been requested and taxpayer’s federal_income_tax returns for subsequent years are not being examined by a district_director an appeals_office or a federal court sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation sec_1_1445-3 provides that the irs will act on an application_for withholding_certificate not later than the 90th day after it is received therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to request from the internal_revenue_service the withholding_certificate described in sec_1_1445-3 where the request should have been made on or before days prior to date a the granting of an extension of time is not a determination that taxpayer is otherwise eligible to apply for a withholding_certificate sec_301_9100-1 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be associated with the request for a withholding plr-103410-01 certificate no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer and the other authorized representative sincerely allen goldstein reviewer office of the associate chief_counsel international
